DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and amendments filed May 20, 2022 have been entered into the file. Currently, claims 5, 7-9, 11-13, and 15-17 are amended, claims 1-4, 6, and 14 are cancelled, and claims 11-12 are withdrawn, resulting in claims 5, 7-10, 13, and 15-17 pending for examination.
Response to Amendment
Response – Claim Rejections 35 USC §112
The rejections of claims 1, 5, 7-10, 13, and 15-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are overcome by Applicants amendments to the claims in the response filed May 20, 2022.

Response – Claim Rejections 35 USC §103
The rejections of:
claim(s) 1, 5, 7-9, 13, and 16-17 under 35 U.S.C. 103 as being unpatentable over Breunig (US 2012/0032592) in view of Fujisawa (JP 2014-185404) and Sanders (US 4307144) and
claim(s) 10  under 35 U.S.C. 103 as being unpatentable over Breunig (US 2012/0032592) in view of Fujisawa (JP 2014-185404) and Sanders (US 4307144) as applied to claim 9 above, and further in view of Fu (CN 102936357)
have been withdrawn in light of the amendments to the claims filed May 20, 2022.
	

Election/Restrictions
Claim 15 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 5, 7-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 15, the prior art does not teach or suggest a light transmitting conductive laminate at least comprising a surface material and a transparent electrically conductive substrate laminated in this order from an outer side of the light-transmitting conductive laminate wherein a display mark is printed on the transparent conductive substrate in combination with the remainder of independent claim 15.

Breunig (US 2012/0032592), cited in the previous office action, is considered to closest prior art of record. Breunig teaches a decorative element (light-transmitting conductive laminate), in particular for an interior trim component of a motor vehicle that comprises an at least partially transparent decorative film applied to a flat carrier element (paragraphs [0001] and [0006]). A decorative element 10 (light-transmitting conductive laminate) comprises a decorative film 12 (surface material) to which a transparent plastic layer 14 (transparent substrate) is applied in an in-mould decoration process (paragraph [0030]). The first plastic layer 14 (transparent substrate) is used as an optical conductor (abstract). Breunig further teaches the decorative film 12 (surface material) can be a knitted fabric or a leather part (paragraph [0032]). As can be seen in the figures, the decorative film 12 (surface material) is located on the outer surface of the decorative element 10 (light-transmitting conductive laminate).
Breunig teaches lettering 26 may be printed on the film 12 (surface material) (paragraph [0032]), but is silent as to printing of lettering or a design on the plastic layer 14 (transparent conductive substrate).

Fujisawa (JP 2014-185404), cited in the previous office action, is considered relevant to the claimed invention. Fujisawa teaches a light-transmitting sheet used as a display design material for various home electric appliances and indicators of automobiles, sneakers, clothes, and various sundry products (paragraph [0001]). The light-transmitting sheet has a light-transmitting portion which is a region formed into a film by heat-sealing a part of the fibers of a nonwoven fabric formed by entanglement of fibers made of a thermoplastic resin, and a light-shielding portion which is a region around the transparent portion where the fibers are not formed into a film (paragraph [0008]). The nonwoven may be impregnated with a polymer elastomer body, such as polyamide elastomers and polyester elastomers, in order to improve the morphological stability of the sheet (paragraph [0040]-[0041]).
When the fibers on the surface of the light-shielding portion are napped, a leather-like appearance such as a suede-like or nubuck-like appearance can be imparted to the surface (paragraph [0012]). When the fibers are thermoplastic ultrafine fibers and have a single fiber fineness of 0.9 dtex or less the fibers are easily heat-sealed to form a film (paragraph [0016]). The light-transmitting portion formed into a film has a total light transmittance of 5% or more, further 7% or more, and particularly 10% or more (paragraph [0057]). The apparent density of the entangled body of fibers is preferably 0.45 to 0.70 g/cm3 (paragraph [0052]).
Fujisawa does not remedy the deficiencies of Breunig identified above.

Sanders (US 4307144), cited in the previous office action, is considered relevant to the claimed invention. Sanders teaches static-dissipating fabrics which are constructed from a non-conducting polymeric web and a conductive stratum bonded thereto, the substratum having a surface resistance of 109 ohms/square or less (col. 1, lines 11-14; col. 2, lines 67-68). Sanders further teaches a substratum that is a coating which comprises electrically conductive particles in an adhesive matrix (col. 4, lines 60-68). The fabric construction above is capable of preventing the buildup of static to levels exceeding the threshold of human sensitivity (col. 3, lines 37-42). One of the primary uses of the fabric is as an upholstery material for automobiles, airplanes, sofas, couches, etc (col 7, lines 16-18).
Sanders does not remedy the deficiencies of Breunig identified above.
	
	
Fu (CN 102936357), cited in the previous office action, is considered relevant to the claimed invention. Fu teaches a silver nanowire functionalized carbon nanotube antistatic agent (paragraph [0002]) which combines the advantages of the two materials and provides a way to avoid their respective shortcomings in the preparation of transparent electrode materials and antistatic materials (paragraph [0006]). The antistatic composite material overcomes the separation between different components caused by blending and overcomes the shortcoming of large contact resistance in the matrix (paragraph [0014]).
Fu does not remedy the deficiencies of Breunig identified above.

As such there is no prior art, either alone or in combination, which teaches or renders obvious a light transmitting conductive laminate at least comprising a surface material and a transparent electrically conductive substrate laminated in this order from an outer side of the light-transmitting conductive laminate wherein a display mark is printed on the transparent conductive substrate in combination with the remainder of independent claim 15.

Claims 5, 7-10, 13, and 16-17 depend from independent claim 15 and thus are allowed for the reasons presented with respect to claim 15 above.
Independent claim 11 requires all the limitations of independent claim 15, and thus is allowed for the reasons presented with respect to claim 15 above.
Independent claim 12 requires all the limitations of independent claim 15, and thus is allowed for the reasons presented with respect to claim 15 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789